Citation Nr: 0534502	
Decision Date: 12/22/05    Archive Date: 01/10/06

DOCKET NO.  04-09 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury.

2.  Entitlement to a compensable initial disability rating 
for a nasal bone fracture with deviation to the right.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active service from January 1953 to January 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The veteran testified before the 
undersigned at a Travel Board hearing in September 2005.  The 
transcript is associated with the claims folder.

In addition, the Board observes that in a July 2004 rating 
decision the RO denied the veteran's later claim for chronic 
rhinitis and chronic sinusitis as secondary to his service-
connected nasal bone fracture.  The veteran did not perfect 
his appeal by filing a notice of disagreement and substantive 
appeal.  See 38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 
20.200 (2005).  Therefore, this issue is not before the 
Board.


FINDINGS OF FACT

1.  There is no evidence of a head injury in service and no 
competent evidence of a current disability from a head 
injury.

2.  The competent medical evidence of record shows 40 percent 
obstruction of the left and right nasal passages.  There is 
no evidence of a 50 percent obstruction of the nasal passages 
on both sides or complete obstruction on one side.



CONCLUSIONS OF LAW

1.  Service connection for a head injury is not established.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2005).

2.  The criteria for an initial compensable disability rating 
for a nasal bone fracture with deviation to the right have 
not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1-4.7, 
4.21, 4.31, 4.97, Diagnostic Code 6502 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claim

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2005).  A determination of service connection 
requires evidence of a current disability with a relationship 
or connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Watson v. Brown, 4 
Vet. App. 309, 314 (1993).  Where the determinative issue 
involves medical causation or a medical diagnosis, there must 
be competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence. Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

The veteran alleges that he sustained head and nasal bone 
injuries due to a motorcycle accident in September or October 
of 1954 during service.  The Board acknowledges that several 
attempts were made to secure the veteran's service medical 
records (SMRs) from the National Personnel Records Center 
(NPRC).  The NPRC responded that the records were not 
available and presumed destroyed in the St. Louis fire in 
1973.   See O'Hare vs. Derwinski, 1 Vet. App. 365 (1991) 
(where SMRs have been destroyed or are unavailable, the Board 
has a heightened duty to provide and explanation of reasons 
or bases for its findings). 

Although most SMRs appear unavailable, the evidence of record 
does include an inpatient treatment report from December 1954 
at the U.S. Army Hospital in Nurnberg, Germany, and morning 
reports submitted by the veteran dated in November and 
December of 1954.  These records confirm a fracture of the 
nasal bone with deviation to the right and subsequent surgery 
but are negative for any complaint, diagnosis, or treatment 
of a head injury or headaches. 

Most importantly, post-service medical records fail to reveal 
any diagnosis for the residuals of a head injury.  Simply 
stated, no doctor has indicated that the veteran has a 
disability associated with a head injury. 

Service connection requires the existence of a current 
disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 
225.  Specifically, a May 2004 VA examiner attributed the 
veteran's complaints of occasional headaches to hypertension 
and chronic sinusitis.  

Since there is no contrary medical examination of record, the 
Board finds this examination to be of great probative weight 
and provides negative evidence against the claim.  Moreover, 
during the September 2005 Travel Board hearing, the veteran 
appeared to deny any disability from the alleged head injury 
in service.  Therefore, absent evidence of a current 
disability, service connection cannot be granted for 
residuals of an alleged head injury. Id. 

Accordingly, even in consideration of the heightened duty, 
the Board finds that the preponderance of the evidence is 
against service connection for residuals of a head injury.  
38 U.S.C.A. § 5107(b); See O'Hare, supra.

Increased Rating Claim

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2005).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for 
an original or an increased rating remains in controversy 
when less than the maximum available benefit is awarded).  
Reasonable doubt as to the degree of disability will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3. 

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's current nasal bone fracture disability is 
currently evaluated as noncompensable by analogy to 
Diagnostic Code (Code) 6502, nasal deviation of the septum of 
traumatic origin.  38 C.F.R. § 4.97; see 38 C.F.R. § 4.31 
(where the Schedule does not provide a zero percent rating, a 
zero percent shall be assigned if the requirements for a 
compensable rating are not met).  Code 6502 provides a 10 
percent (maximum) rating for the deviation of nasal septum of 
traumatic origin with 50 percent obstruction of the nasal 
passage on both sides or complete obstruction of one side.  
Id. 
  
The Board finds that the disability picture does not more 
closely approximate the 10 percent criteria.  38 C.F.R. 
§ 4.7.  The veteran complains of nasal congestion and excess 
nasal mucous, with difficulty breathing through the nose, 
especially during the winter months.  The April 2004 VA 
examiner found 40 percent left and right nasal obstruction.  
Upon physical examination of the veteran, the May 2004 
examiner found "no physical finding of nasal obstruction or 
deviated naval septum."  In interpreting a June 2001 VA CAT 
scan report, the examiner also commented that the CAT scan 
demonstrated that "there [was] no bone abnormality and no 
septal deviation to cause a nasal orifice blockage at that 
time."  The May 2004 examiner diagnosed the veteran with 
chronic rhinitis, postnasal drip, and chronic sinusitis.  He 
opined that the sinusitis was most likely of an allergic 
nature.  The Board finds that the VA examinations are 
entitled to great probative weight provide evidence against 
the veteran's claim.

Additionally, at the September 2005 Travel Board hearing, the 
veteran acknowledged that no physician has ever diagnosed him 
with a 50 percent blockage in both nasal passages or a 
complete blockage in either nasal passage.  The Board 
concludes that the evidence as a whole weighs heavily against 
the veteran's claim for an initial compensable disability 
rating for a nasal disorder.  

Finally, there is no evidence of exceptional or unusual 
circumstances to warrant referring the case for extra-
schedular consideration.  38 C.F.R. § 3.321(b)(1).  The Board 
finds no evidence that the disability markedly interferes 
with the veteran's ability to work.  Furthermore, there is no 
evidence of exceptional or unusual circumstances, such as 
frequent hospitalizations, to suggest that the veteran is not 
adequately compensated for his disability by the regular 
rating schedule.  VAOPGCPREC 6-96.  See 38 C.F.R. § 4.1 
(disability ratings are based on the average impairment of 
earning capacity).  

Therefore, absent any evidence of 50 percent obstruction of 
the nasal passage on both sides or complete obstruction of 
one side, the criteria for an increased disability evaluation 
under Code 6502 are not met.  38 C.F.R. § 4.7.  Accordingly, 
the Board finds that the preponderance of the evidence is 
against an initial compensable disability rating for a nasal 
bone fracture with deviation to the right.  38 C.F.R. § 4.3.  
The appeal is denied.

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of VCAA letters dated in November 
2002 and July 2003, the RO advised the veteran of the 
evidence needed to substantiate his claims and explained what 
evidence VA was obligated to obtain or to assist the veteran 
in obtaining and what information or evidence the veteran was 
responsible to provide.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Moreover, the August 2003 statement of the 
case (SOC) and July 2004 supplemental statement of the case 
(SSOC) include the text of the regulation that implements the 
notice and assistance provisions from the statute.  
38 U.S.C.A.  § 5103(a); 38 C.F.R. § 3.159.  Thus, the Board 
finds that the RO has provided all notice required by the 
VCAA.  38 U.S.C.A. § 5103(a).  See Quartuccio, supra.

The Board observes that the RO issued the November 2002 VCAA 
notice letter prior to the May 2003 adverse determination on 
appeal.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  
However, neither the above letter nor subsequent supplemental 
letter asked the veteran to provide any evidence in his 
possession that pertains to the claim.  Id at 120-21.  
Nonetheless, the Board is satisfied that the veteran actually 
knew to submit such evidence to the RO, given the SMR 
information he provided to the VA in order to obtain records 
on his behalf and the evidence he has submitted in the form 
of written statements and SMR morning reports.  Moreover, 
both VCAA letters, the May 2003 rating decision, August 2003 
SOC, and July 2004 SSOC advised the veteran of what missing 
evidence was relevant and necessary to demonstrate service 
connection and a compensable disability rating.  
Additionally, the VCAA letter dated in November 2002 advised 
the veteran that the VA would obtain "any additional 
information or evidence."  The veteran also chose to present 
evidence and testify at a September 2005 Travel Board 
hearing.  Therefore, any failure to make the specific request 
is non-prejudicial, harmless error.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  See Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

The Board emphasizes that neither the veteran nor his 
representative has made any showing or allegation that the 
content of VCAA notice has prejudiced him in any way.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005) (the appellant 
bears the initial burden of demonstrating VA's error in the 
adjudication of a claim and how that error was prejudicial).

With respect to the duty to assist, the RO has secured the 
available SMRs and relevant VA outpatient treatment records.  
In addition, the veteran was afforded several VA 
examinations.  The Board notes that the veteran has provided 
the RO with written statements as part of his notice of 
disagreement and substantive appeal, as well as his hearing 
testimony.  There is no indication in the claims folder that 
the veteran identified and authorized VA to obtain any 
private medicals records.  

The Board notes that in his September 2002 claim and during 
his September 2005 Board hearing testimony, the veteran 
mentions various private physician records post-service for 
nasal and sinus related treatment.  The veteran stated his 
belief that these records were unavailable.  Specifically, in 
regards to records for treatment received immediately after 
service from a Michigan hospital, the veteran acknowledged 
that the hospital closed in 1957 and the records were 
unavailable.  It is common practice for hospitals and 
physicians to retain medical records for as long as required 
by law and then to destroy them.  

With respect the veteran's SMRs, the RO made multiple 
attempts to secure all SMRs (including inpatient hospital 
records, Surgeon General Office records, and morning reports) 
from the NPRC.  In December 2002 and again in May 2003, the 
NPRC indicated that additional SMRs were unavailable and 
presumed destroyed by a fire in St. Louis in 1973.  The Board 
acknowledges that VA has a heightened duty to assist and to 
search for alternate medical records when service medical 
records are presumed destroyed.  Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992).  See O'Hare, supra.  On this point, the 
RO asked the veteran to complete NA Forms 13055 and 13075 in 
order to provide more specific information in order to obtain 
these records.  The veteran responded with the complete 
information, but the NPRC's search still yielded a negative 
reply.  See 38 U.S.C.A. § 5103A(b) (when VA attempts to 
obtain records from a federal department or agency, the 
efforts to obtain those records must continue until the 
records are obtained unless it is reasonably certain that 
such records do not exist or that further efforts to obtain 
those records would be futile).  

The duty to assist is not unlimited in scope.  See Smith v. 
Derwinski, 2 Vet. App. 429, 431, 432 (1992).  In Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992) (citations omitted), 
the Court stated, in pertinent part:

[T]he "duty to assist" is not a license 
for a "fishing expedition" to determine 
if there might be some unspecified 
information which could possibly support 
a claim.  In connection with the search 
for documents, the duty is limited to 
specifically identified documents that by 
their description would be facially 
relevant and material to the claim.  

In this case, the RO has made all reasonable efforts to 
assist the veteran in the development of his claim.  While 
additional attempts to obtain information can always be 
undertaken, in light of the record, the Board finds that such 
an additional attempt, in light of the extensive efforts 
already performed in this case, cannot be justified.  
Therefore, the Board is satisfied that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.      




ORDER

Service connection for residuals of a head injury is denied.

An initial compensable disability rating a nasal bone 
fracture with deviation to the right is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


